Citation Nr: 1210125	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 1968.  He is the recipient of numerous awards and decorations, including a Combat Infantryman Badge and the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, inter alia, denied service connection for bilateral hearing loss.  In November 2011, the appellant testified at a Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for bilateral hearing loss.  He contends that his current hearing loss was incurred in service as a result of acoustic trauma during combat.  

Background

The appellant's service treatment records show that at his February 1966 military induction medical examination, audiological evaluation showed normal hearing acuity, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)

5 (10)
LEFT
5 (20)
5 (15)
0 (10)

0 (5)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In April 1967, the appellant was on a search and destroy mission when he encountered Viet Cong forces and was hit by grenade fragments.  He was hospitalized for treatment of his wounds, including an open wound to the right neck.  

At his April 1968 military separation medical examination, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

10
LEFT
5
5
5

10

The appellant's service personnel records show that he served in the Republic of Vietnam for one year as a light weapons infantryman.  Again, he is the recipient of numerous awards and decorations, including a Combat Infantryman Badge and the Purple Heart Medal.  

In September 2007, the appellant submitted a claim of service connection for hearing loss.  He indicated that he had had extensive acoustic trauma during service as a combat infantryman in Vietnam.  

In connection with his claim, the RO obtained VA clinical records showing that in November 2007, the appellant had been seen in the audiology clinic for a consultation.  He reported difficulty hearing speech and having to turn the television volume up in order to hear.  He also reported ringing tinnitus.  The appellant reported a history of noise exposure during service, including from mortar rounds, air strikes, and weapons fire.  After his separation from service, he worked for a telecommunications company around electronic switching.  He denied other noise exposure.  

Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
35
20
30
LEFT

15
40
30
40

Speech discrimination ability was 100 percent, bilaterally.  The diagnoses included bilateral normal to mild sensorineural hearing loss with excellent word recognition ability.  

In May 2008, the RO forwarded the appellant's claims folder to a VA audiologist for an opinion.  The audiologist indicated that after reviewing the appellant's claims folder, it was her opinion that it is less likely than not that the appellant's hearing loss is service-related.

At a November 2011 hearing, the appellant described the nature and extent of his in-service noise exposure.  He indicated that he first noticed decreased hearing acuity and ringing in his ears after his first firefight in Vietnam.  With respect to post-service noise exposure, the appellant testified that he worked at a telecommunications company for more than four decades during which he had no significant noise exposure.  He also denied recreational noise exposure, such as hunting.  The appellant indicated that he had been evaluated at the VA audiology clinic in connection with his decreased hearing acuity, but had never been afforded a VA medical examination for compensation purposes.  The appellant indicated that he would be willing to report for such an examination.  


Reasons for remand

After reviewing the record, the Board finds that a VA medical examination is necessary.  

As set forth above, the appellant has provided consistent statements of significant in-service noise exposure, including during combat.  The Board finds that the appellant's statements of in-service acoustic trauma are entirely consistent with his military occupational speciality as an infantryman in Vietnam as well as the circumstances and conditions of his service.  38 U.S.C.A. § 1154(b) (West 2002).

In addition to the clear evidence of significant in-service acoustic trauma, the record on appeal also includes the appellant's statements of decreased hearing acuity since service.  Despite this evidence, the appellant has not yet been afforded a VA medical examination in connection with his claim.  This has not escaped the attention of his accredited representative, who has requested a remand of this matter for the purposes of obtaining such an examination.  As set forth above, at his November 2011 Board hearing, the appellant indicated his willingness to appear for such an examination.  

Given the appellant's recollections that his hearing loss has been present since service, the Board finds that a VA medical examination is necessary prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the Board notes that although the record shows that the RO has obtained a May 2008 opinion from a VA audiologist, the Board finds that such opinion is lacking in probative value.  First, the Board notes that the audiologist's opinion was based in part on the results of audiometric testing conducted in November 2007.  This testing, however, was performed as part of an audiology consultation, not as part of a compensation and pension examination and there is no indication that it was conducted to the specific requirements set forth at 38 C.F.R. § 4.85 (2011).  In that regard, the Board notes that the audiometric findings are not complete enough to discern if the appellant meets the criteria for a bilateral hearing loss disability as required by 38 C.F.R. § 3.385 (2011) (providing that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent).  This must be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of clarifying the nature and etiology of any current bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, including the results of necessary audiometric testing, the examiner should be requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current bilateral hearing loss is causally or etiologically related to the appellant's active service or any incident therein, including his exposure to acoustic trauma during combat.

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


